Siebeckee, J.
Sec. 1326, Stats., prior to its amendment by ch. 143, Laws 1909, provided for the punishment of persons for obstructing any highway by imposing a penalty as a forfeiture which was recoverable in a civil action. The amendment changed the nature of the offense from “a forfeiture” to “a misdemeanor” and increased the penalty from a maximum of twenty-five dollars to “a fine of not less than ten nor more than one hundred dollars.” Erom the contents of the amended statute it is clear that the offense is made a crime punishable in a criminal action. The objections that *352tbe state proceeded wrongfully against tbe defendant by prosecuting bim criminally for tbe alleged offense are not well taken, and tbe ruling of tbe circuit court on these points must be affirmed.
It is argued that tbe court erred in bolding that sec. 1326, Stats. 1915, as amended, denounces tbe placing of fences in highways as an obstruction if intended or calculated to impede or incommode tbe lawful use of such highways. Tbe history of tbe legislation as embodied in this section of tbe statutes shows that tbe mischief which the legislature intended to provide against was tbe obstruction of highways which rendered it dangerous to tbe public while traveling thereon. It is obvious that the object of the amendment to the law in 1909 was to enlarge its scope so as to include certain specific dangers to travelers not theretofore included in the statutes. This was accomplished by inserting an enumeration of the specific dangers in the statute before the general words “or other materials or substances.” The last quoted words were evidently used to designate the obstructions which were included in the statute before this amendment. The statute was thus enlarged in its scope by denouncing as criminal the specific acts of placing in any highway “any depression, ditch, humps or embankments of earth, logs, stone or stones, nails, glass,” in addition to what was denouncéd thereby before its amendment. This court declared under the old act that: “It is the settled law of this state that a structure within the limits of the highway which impedes or seriously inconveniences travel thereon constitutes an ‘obstruction’ within the meaning of sec. 1326, Stats. (1898), authorizing its summary removal.” ( Citing.) Jones v. Tobin, 135 Wis. 286, 115 N. W. 807. It was also held that a fence post placed in the traveled portion of a sidewalk on a highway is an obstruction within the statute in its amended form. Jennings v. Johonnott, 149 Wis. 660, 135 N. W. 170.
We have examined the evidence and are satisfied that it is sufficient to warrant the jury in finding that defendant wil-*353fully placed the fence in the traveled track of the highway in question with the intent to impede or incommode the lawful use of this highway. We find no reversible error in the record.
By the Court — The judgment of the circuit court is affirmed.